Citation Nr: 0529269	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury, claimed as arthritis of the extremities and spine; 
arteriosclerotic heart disease; and neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDING OF FACT

The veteran's claimed disabilities, arthritis of the 
extremities and spine, arteriosclerotic heart disease, and 
neuropathy of the feet and hands, are not the result of cold 
injury or other disease or injury in service.


CONCLUSION OF LAW

The grant of service connection is not warranted for 
residuals of a cold injury, claimed as arthritis of the 
extremities and spine, arteriosclerotic heart disease, and 
neuropathy of the feet and hands.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

It is noted that the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Under such circumstances, the VA has a heightened 
duty to assist the veteran in the development of his claim.  
Similarly, the VA has a heightened obligation to explain the 
findings and conclusions and the obligation to resolve all 
reasonable doubt in favor of the veteran.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365m 367 (1991).

At his July 2003 VA cold injury protocol examination, the 
veteran reported serving during the Korean War and was a 
member of the 98th Quarter Master Unit in Pusan, Korea.  He 
indicated that their unit slept in old Japanese barracks that 
had the windows removed and there was no heat.  When they 
would take supplies, and occasionally ordinance to the front 
line they could be gone to the north and be there for 3 to 4 
days.  

The veteran did not describe any specific body part as being 
affected with the cold.  He reported he was cold all over, 
but mostly his joints and possibly his left ear, since he had 
a little cancer spot removed from there recently.  At the 
time of the cold injury the veteran reported that he would 
get cold and when he would warm up, his joints were stiff and 
sore.  He denied any edema, hyperhidrosis, paresthesias, 
discoloration, or loss of appendages at the time of acute 
injury.  The veteran indicated that he received no treatment 
at the time for cold injury/exposure.  The veteran indicated 
that he was currently being treated for degenerative joint 
disease and had a diagnosis of coronary atherosclerosis of 
native coronary vessel.  The veteran had no amputations or 
other tissue loss.  The veteran reported having joint 
stiffness and soreness in the winter months.  There was no 
Raynaud's phenomenon.  There was no hyperhidrosis.  The 
veteran reported that his hands every morning felt like they 
were asleep.  He indicated that his right hand and right 
shoulder "act up" the most.  If he exercised his legs, they 
seemed to "quiet down".  He stated that his right hand got 
tingling sensation occasionally.  The veteran did not have 
recurrent fungal infections.  There was no breakdown or 
ulceration of frostbite scars.  There was no disturbance of 
nail growth.  The veteran reported he had shoulder and knee 
pain constantly.  There was no edema and no changes in skin 
color.  There was no thickening or thinning of the skin.  The 
veteran indicated that if he laid on either of his shoulders, 
he would awaken in pain.  The veteran described no cold 
feeling (relationship to season or not).  The veteran 
reported numbness, tingling, and burning in the right hand.  
The veteran did not have excess sweating.

The veteran reported he had a baseline of 4/10 on the pain 
scale in his back, knees, and hips.  He reported the pain was 
constant in his back but came and went in intensity 
elsewhere.  Precipitating factors included: standing for long 
periods of time.  The veteran did painting and wallpaper 
hanging for a living.  He could work approximately half days 
before he must stop and rest.  He got a dull ache in his back 
and hips at night if he had been working.  If he had done a 
lot of walking, his knees would also hurt.  The veteran 
reported no current treatment.  It was noted that the veteran 
was a current smoker of 1 pack of cigarettes a day for 45 
years.  

After examination, the diagnoses included: degenerative joint 
changes as evidenced on x-ray; mild varicose veins bilateral 
lower extremities; coronary artery disease.  After reviewing 
the evidence, the examiner opined that there was little 
evidence that this veteran met the criteria for cold injury 
at the time of exposure, therefore, it was not at least as 
likely as not that the degenerative arthritic changes and 
coronary and vascular diseases were a result of cold injury, 
but more likely to the natural aging process, occupational 
hazards and a 45 year history of tobacco abuse.  

At his July 2003 VA spine examination, the examiner opined 
that the veteran's degenerative changes of the thoracic and 
lumbar spine were more likely secondary to his occupation as 
an interior painter and wallpaper hanger since the veteran 
indicated an onset date of 8 to 9 years ago.  

At his July 2003 VA peripheral nerves examination, the 
veteran reported that his symptoms began about two years ago 
and had gotten progressively worse.

The examination showed the sensory and motor examination as 
normal.  There was no paralysis, neuritis, neuralgia, or 
muscle wasting or atrophy noted.  The veteran was able to 
identify location of touch using 10 gm monofilament, light 
touch and vibration.  He was able to perform toe, heel and 
heel to toe walking without complaints of pain or loss of 
balance.  He was able to perform 5 repetitions of deep knee 
bends without complaints of pain or evidence of fatigue.  He 
had good finger to thumb dexterity with muscle strength of 
5/5 in all extremities.  The diagnosis was normal peripheral 
nerve examination.  

At his July 2003 VA joints examination; the veteran again 
indicated a history of cold exposure in Korea.  After 
examination, the impression included: no fracture or 
dislocation; degenerative changes of both shoulder joints and 
acromioclavicular joints was seen; mild degenerative changes 
involving both knees; possibility of bilateral joint 
effusion.  After reviewing the evidence, the examiner opined 
that there was little evidence that the veteran met the 
criteria for cold injury at the time of exposure, therefore, 
it was not as least as likely as not that the degenerative 
arthritic changes were a result of cold injury, but more 
likely a combination of the natural aging process, 
occupational hazards and a 45 year history of tobacco abuse.  

At his July 2003 VA heart examination; the veteran reported a 
heart attack in September 1995.  Chest x-ray showed 
hypertrophic degenerative change of the thoracic spine; 
otherwise normal chest.  EKG showed sinus arrhythmia and 
aberrant QRS conduction.  The diagnosis was coronary artery 
disease.

Again, the examiner opined that there was little evidence 
that the veteran met the criteria for cold injury at the time 
of exposure, therefore, it was not as least as likely as not 
that the degenerative arthritic changes were a result of cold 
injury, but more likely a combination of the natural aging 
process, occupational hazards and a 45 year history of 
tobacco abuse.  

At his July 2003 VA arteries and veins examination, the 
veteran reported no complaints of circulatory diseases.  He 
reported he was able to walk 3/4 of a block on a warm dry day.  
He reported he would begin to have tired, aching legs at that 
point and would sit down.  He indicated that he was not being 
treated for an arterial or venous disorder.  The veteran 
reported no problems with his varicose veins, until during 
the examination.  He stated his legs would sometimes throb 
with pain, but no other complaints were voiced.  There were 
no comments on these limiting his ability to perform his 
career.  

The examiner noted that the veteran had several small non-
pouching varicosities that extended the length of his 
anterior medial tibia, bilaterally.  These were reducible 
with leg elevation.  There was no edema, stasis pigmentation, 
eczema, or ulceration.  The examiner opined that there was 
little evidence that the veteran met the criteria for cold 
injury at the time of exposure, therefore, it was not at 
least as likely as not that the vascular diseases were a 
result of cold injury, but more likely to the natural aging 
process, occupational hazards, and a 45 year history of 
tobacco abuse.  

In letters, dated in November 2002, August 2003, and June 
2004, J.S., D.O., opined that due to the veteran's exposure 
to cold weather in service, the veteran had arthritis in his 
extremities and spine; neuropathy of both feet; 
arteriosclerotic heart disease; and peripheral vascular 
disease.  In a June 2004 letter, J.S., D.O. acknowledged that 
the veteran's service-medical records had been destroyed in a 
fire.  However, she noted that in reaching her opinions, she 
had reviewed unspecified medical records from non-military 
medical sources.  

In a Board remand dated in December 2004, the RO was asked to 
contact J.S., D.O., in regard to her June 2004 letter.  She 
was requested to furnish copies of the medical records from 
non-military medical sources which she used to support her 
opinion that due to cold exposure in service, the veteran has 
arthritis in his extremities and spine; neuropathy of both 
feet; arteriosclerotic heart disease; and peripheral vascular 
disease. 

In her response to the remand request, J.S., D.O., in an 
April 2005 letter indicated that she reviewed the medical 
records and x-ray reports on the veteran from the VA Medical 
Center.  She indicated that these specific positive reports 
were dated in January 2003 of the shoulder joints which 
showed degenerative changes of both shoulder/AC joints.  
Additionally, she reviewed x-ray reports dated in April 2003 
and June 2003 of the lumbosacral spine/knees which showed 
marked and advanced degenerative changes of the lower 
thoracic and lumbar spine/knees.  Other medical 
records/radiology reports from the VA Medical Clinic were 
reviewed in conjunction with the radiology reports.  

She stated that the radiology reports/medical record notes 
and letters of support from the Veteran and his family plus 
the veteran's history of his military service/duties while in 
Korea were considered in her opinion.  The veteran's history 
of his duties, environmental exposure was considered to be 
valid as Korean veterans were exposed to extremely cold 
temperatures.  

She was using also as a basis for her opinion the information 
from: 

"Under Secretary for Health's 
Information Letter IL 10-96-030 entitled 
"Recommendations for the Care and 
Examination of Veterans with Late Effects 
of Cold Injury."  Published on December 
31, 1996.     1.  There may be no 
symptoms, once the acute cold injury has 
resolved, until many years later; and 2.  
The fact that a veteran has another 
disease, such as hypertension or 
diabetes, that can result in findings 
similar to cold injury residuals, should 
not preclude the examiner identifying 
such findings as residuals of cold 
injury, if it is as least as likely as 
not that they are.

She further stated that the history of exposure to winter 
environmental severe temperatures in Korea without adequate 
protective clothing, food, and shelter could not be ignored 
as a factor that played at least some part in the cold 
sensitivity and current arthritis of the veteran.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated October 2003 the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, a rating decision was issued in 
November 2003 followed by a statement of the case in May 
2004.  A private medical statement dated June 2004 was added 
to the clams file.  The Board remanded the case in December 
2004 and additional private medical statements were added to 
the file as well as VA treatment records.  A supplemental 
statement of the case was issued in June 2005.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis) and arteriosclerosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for the residuals of a cold 
injury, claimed as arthritis of the extremities and spine; 
arteriosclerotic heart disease; and neuropathy. 

Although the veteran's service medical records were noted as 
fire related, in his July 2003 VA cold injury protocol 
examination, the veteran reported that he was not treated for 
his alleged cold injures at the time.

The veteran had an extensive VA cold injury protocol 
examination in July 2003 to include testing.  The peripheral 
nerves examination found normal peripheral examination.  The 
sensory and motor examination was normal.  After all 
examinations were conducted, the examiner opined that there 
was little evidence that the veteran met the criteria for 
cold injury at the time of exposure, therefore, it was not at 
least as likely as not that the vascular disease and 
arthritis of the extremities and spine were the result of 
cold injury, but more likely a combination of the natural 
aging process, occupational hazards and a 45 year history of 
tobacco 




abuse.  In addition, there is no medical evidence 
establishing the clinical presence of the disabilities until 
1995, approximately 44 years after service.

The medical evidence of record that supports the veteran's 
contention consists of the statements from his private 
physician J.S., D.O., in November 2002, August 2003, June 
2004, and April 2005.  However, it is noted that the examiner 
failed to indicate in her findings if the veteran's strenuous 
work, age, and 1 pack a day cigarette use for the past 45 
years had any effect on the claimed disabilities.  In 
addition, she did not opine as to why the veteran's July 2003 
VA examination found normal peripheral nerves.  J.S., D.O., 
based her opinions on the veteran's report of the facts 
related to the reported cold injuries.  The VA examiner, on 
the other hand, took into account the extensive findings from 
the cold injury protocol examination and the veteran's 
history of strenuous work and cigarette abuse for 45 years in 
rendering his opinion.

While an examiner can render a current diagnosis based upon 
an examination of the veteran, the extent to which Dr. J.S. 
relied on the factual basis reported by the veteran must also 
be taken into account because "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  For this reason, the medical 
records and opinions of J.S., D.O., are inadequate to 
establish a connection between the disabilities and cold 
exposure in service and such a connection is an essential 
element in a claim for service connection.

For these reasons, the clear preponderance of the evidence is 
against a finding that the veteran's current foot 
disabilities are the result of a disease or injury in 
service. Accordingly, service connection may not be granted.




ORDER

Entitlement to service connection for the residuals of a cold 
injury, claimed as arthritis of the extremities and spine; 
arteriosclerotic heart disease; and neuropathy is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


